Title: Central College Donors and Founders to the University of Virginia Commissioners, [before 27 July 1818]
From: Jefferson, Thomas,Central College Donors and Founders
To: University of Virginia Commissioners


          
            before 27 July 1818
          
          Whereas by an Act of the General Assembly for appropriating a part of the revenue of the literary fund to the endowment of  an University and for the appointment of Commissioners to enquire & report to the legislature a proper site for the same, the said Commissioners are authorized “to receive any voluntary contributions whether conditional or absolute, whether in land, money, or other property, which may be offered thro them to the Treasurer and directors of the literary fund, for the benefit of the University” Be it therefore known that we the subscribers, contributors & founders of the establishment of the Central College near Charlottesville do hereby authorise & empower the visitors of the said College, or a majority of them or the Proctor thereof, to offer thro the said commissioners to the President & directors of the literary fund, the said Central College, with all the lands, moneys,  credits & other property thereto belonging, and of the same to make an absolute conveyance. On Condition that the lands of the said College be ultimately adopted by the legislature as the site of the said university. In Witness whereof, we have hereto subscribed our names.
          
            
              Wm Mitchell
                
               
              James Madison
            
            
              Joel Yancey
              
               
              J. H. Cocke
            
            
              Chas JohnsonJohnston.
              
               
              Joseph C. Cabell
            
            
              H. Harrison.
              
               
              Zachariah Neville Nevil
            
            
              Richd Pollard
              
               
              Henry Dawson
            
            
              Rob. Morriss
              
               
              Ro: Rives
            
            
              Thos Wells
              
               
              W. C Rives.
            
            
              Wm Garth
              
               
              John P. Cobbs.
            
            
              Moses Peregoy.
              
               
              Landon Cabell
            
            
              John Fretwell
              
               
              Thomas J MClelland
            
            
              Hugh Chisholm
              
               
              Dixon Dedman
            
            
              saml Carr.
              
               
              Clif: Harris.
            
            
              N H Lewis.
              
               
              Charles Brown
            
            
              David Isaacs
              
               
              Reuben Maury
            
            
              Lewis Teel
              
               
              Mann Page
            
            
              Peter Porter
              
               
              J. H. Marks
            
            
              N. Bramham
              
               
              Francis McGehee
            
            
              Saml L Hart
              
               
              I. A. Coles
            
            
              John Winn
              
               
              Jno Coles
            
            
              Ira Garrett.
              
               
              James Lindsay
            
            
              John Jones
              
               
              Martin Thacker
            
            
              Fras B. Dyer
              
               
              Christopher Hudson
            
            
              John Watson L.M.
              
               
              John Harris.
            
            
              John slaughter
              
               
              Richard Woods
            
            
              Jo: Bishop
              
               
              John Dunkum
            
            
              J. Goss
              
               
              Daniel M. Railey
            
            
              Jas Minor
              
               
              Tho: Wood
            
            
              Ben: Hardin.
              
               
              John F: Carr
            
            
              William Dunkum
              
               
              Henry Chiles
            
            
              Jas O. Carr.
              
               
              Achilles Broadhead
            
            
              Drury Wood.
              
               
              Micajah Woods
            
            
              Will Cabell
              
               
              Tucker Coles
            
            
              Geo: Calloway.
              
               
              James Leitch
            
            
              John H Craven
              
               
              J. W. Garth
            
            
              Frank Carr.
              
               
              V. W. southall
            
            
              Jno: Minor
              
               
              Geo: W Kinsolving
            
            
              Wm Brown
              
               
              Wm Watson
            
            
              Jas: Clark
              
               
              John C. Ragland
            
            
              James H Terrell
              
               
              saml Leitch.
            
            
              Ira Harris
              
               
              O. Norris.
            
            
              Nelson Barksdale
              
               
              P. Minor.
            
            
               Garland Garth.
              
               
              Th: Jefferson
            
            
              Thos J. Randolph
              
               
              Jeremiah A. Goodman
            
            
              Wm Woods
              
               
              Arthur Whitehurst
            
            
              John M. Perry.
              
               
              John Walker.
            
            
              Geo: M. Woods
              
               
              Jesse Garth.
            
            
              Danl F. Carr
              
               
              J: Pollock
            
            
              Alex: Garrett
              
               
              John Fagg
            
            
              William Leitch
              
               
              C. Wertenbaker
            
            
              Jas Dinsmore.
              
               
              Wm H. Meriwether
            
            
              saml Dyer senr
              
               
              Allen Dawson
            
            
              Tho: Eston Randolph
              
               
              Elijah Brown
            
            
              Joseph Coffman
              
               
              James Wood
            
            
              John Hudson
              
               
              Th: W. Maury
            
            
              
              
               
              Zachariah shackleford.
            
          
          
          I do hereby certify that the foregoing is a true  copy of the original deed signed by the subscribers whose names are thereto annexed, which was laid before the board of Commissioners for the University of Virginia on the first day of August 1818.
          
            Th: W. Maury  secy to the Board
          
        